Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 5, 2018

                            No. 04-18-00357-CR & 04-18-00358-CR

                                     Carlos Javier CHAVEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                              Trial Court No. 551667 & 551669
                       Honorable Wayne A. Christian, Judge Presiding


                                         ORDER
        Appellant’s brief was due August 6, 2018, but was not filed. This court notified
appellant’s appointed counsel, Suzanne M. Kramer, of the deficiency on August 9, 2018. See
TEX. R. APP. P. 38.8(b)(2). The letter required appellant to respond in writing within ten days,
explaining why the brief has not been filed and demonstrating that counsel has taken affirmative
steps to prepare and file the brief. The letter further advised counsel that if an adequate response
was not timely filed, the court would abate the appeal for an abandonment hearing in the trial
court. We received no response. Therefore, pursuant to Rule 38.8(b)(2) of the Texas Rules of
Appellate Procedure, we ordered this appeal abated and remanded to the trial court for a hearing
to determine whether: (1) appellant desires to prosecute his appeal; and (2) counsel has
abandoned the appeal. See id. We further ordered the trial court to make written findings and
conclusions on these issues. See id. R. 38.8(b)(3). On September 4, 2018, supplemental clerk’s
records containing the trial court’s findings of fact and conclusions of law were filed in this
court. In its findings, the trial court found that “Appellant’s attorney, Ms. Suzanne Kramer,
confirmed that Appellant does desire to continue to prosecute the appeal” and “Appellant’s
attorney, Ms. Suzanne Kramer informed the court that she had reviewed the record in this
case and would be filing a brief on August 30, 2018.” (emphasis added). Despite Ms.
Kramer’s statement to the trial court, no brief has been filed in this court.

       Accordingly, we ORDER this appeal reinstated on the court’s docket and adopt the
findings and conclusions of the trial court. We ORDER attorney Suzanne M. Kramer to file
appellant’s brief in this court on or before October 5, 2018. No further extensions of time will
be granted absent written proof of extraordinary circumstances. If attorney Suzanne M. Kramer
fails to file appellant’s brief by the date ordered, she may be ordered to appear and show cause
why she should not be held in civil or criminal contempt of this court or otherwise sanctioned.

       We further ORDER the clerk of this court to serve this order on attorney Suzanne M.
Kramer by first class United States mail and by certified mail, return receipt requested, with
delivery restricted to addressee only, or give other personal notice of this order with proof of
delivery.

       We order the clerk of this court to serve a copy of this order on the trial court and all
counsel.

                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court